250 F.2d 421
102 U.S.App.D.C. 96
CANNON ENGINEERING COMPANY, a corporation, Appellant,v.MERANDO, Inc., a corporation, et al., Appellees.
No. 13976.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 21, 1957.Decided Dec. 5, 1957.

Appeal from the United States District Court for the District of Columbia; David A. Pine, District Judge.
Mr. Gordon Allison Phillips, Washington, D.C., for appellant.
Mr. Maurice A. Guervitz, Washington, D.C., for appellees.
Before EDGERTON, Chief Judge, and DANAHER and BASTIAN, Circuit judges.
PER CURIAM.


1
The amended complaint herein sought damages for breach of contract, for conspiracy, and other relief.  The pre-trial judge restricted the issues to an action for breach of contract, and dismissed the complaint1 as to the two individual defendants who were not parties to the contract said to have been preached.  Thereafter, the pre-trial judge denied appellant's motion to amend the pre-trial proceedings.


2
When the case came on for trial, the trial judge adhered to the ruling of the pre-trial judge; and appellant elected to have his suit for damages for breach of contract dismissed with prejudice.


3
We find no error affecting substantial rights.


4
Affirmed.



1
 It was agreed by the parties at the oral argument in this court that the dismissal of the two individual defendants was without prejudice, and that any claim there might be against them could be asserted in a new action